DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/5/21 is acknowledged.
Claims 14-15,17-19 and 21-25are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/5/21.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjustable guide element” in claim 1 at line 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 5 at line 2 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 13 is rejected as indefinite for the recitation of “a taper angle of the grinding member to engage the tapered portion can be adjusted” in lines 1-2.  It is unclear how an angle is mean to engage a tapered portion when an angle has no physical structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trieu et al (US Patent Pub. 20100111631A1).
Trieu discloses a redressing device to redress a tapered portion of an orthopaedic implant (tool for finishing the ends of surgical rods and methods of use, Fig. 4-5).  Specifically in regards to claim 1, Trieu discloses a redressing device (401) comprising a grinding member (403 having 404, 501, and 502) adapted to engage the tapered portion of an orthopedic implant (407); an adjustable guide element (405 being part of sliding assembly disclosed in Para. [0062]) to define, at least in part, the degree of redressing required by said tapered portion by a user; a drive shaft (spindle disclosed in Para. [0061]) to drive movement of said grinding member (403 having 404, 501, and 502) (The shaping assembly 401 is stated to be able to have a spindle that connects to a motor to drive the head assembly and wherein the vise 405 can be incorporated to a sliding assembly that allows for the rod 407 to be moved along a parallel direction to the longitudinal axis 409 of the shaping assembly 401 and has translational capabilities to allow the rod to move between the shaping assembly 401 and the finishing assembly 430.) (Fig. 4-5; and Page 5 Para. [0059]-[0062] and Page 6 Para. [0068]-[0069]). 
In regards to claim 2, Trieu discloses wherein the grinding member (403 having 404, 501, and 502) comprises a tapered recess (406) at a distal end to facilitate engagement of the 
In regards to claim 3, Trieu discloses wherein the grinding member (403 having 404, 501, and 502) comprises a nose portion that tapers in width from a proximal end to a distal end (as can be seen in Fig. 5, the opening 406 is tapered in shape which is created by tapered wall surfaces within head 403 that create the nose limitation recited herein.) (Fig. 5; and Page 5 para. [0060]).
In regards to claim 6, Trieu discloses wherein the guide element (403 having 404, 501, and 502) comprises an axial channel extending through a longitudinal axis thereof and adapted to receive a flow of liquid there through (Trieu discloses that the assembly 401 can include a fluid reservoir connected to and extending through the housing to deliver fluid to the shaping head 403, and particularly to the shaping surface 404. Therefore, a person of skill would understand that a channel would need to extend through the head 403 to allow the fluid to reach surface 404.) (Page 6 Para. [0066]).
In regards to claim 7, Trieu discloses wherein the grinding member (403 having 404, 501, and 502) comprises a plurality of grinding elements (404,501,502) attached to a support and extending distally at an angle therefrom to define a tapered grinding zone therebetween (As can be seen in Fig. 5, the shaping surface 404 having cutting surfaces 501,502 extend from the wall at a tapered angle.) (Fig. 5; and Page 5 Para. [0060] and Page 6 Para. [0068]-[0069]).
In regards to claim 8
In regards to claim 10, Trieu discloses wherein the grinding elements (404,501,502) are adapted to rotate and/or axially move about a longitudinal axis thereof by the drive shaft (spindle disclosed in Para. [0061]) (The shaping assembly 401 is stated to be able to have a spindle that connects to a motor to drive the head assembly 403 that then rotates the shaping surface 404.) (Fig. 4-5; and Page 5 Para. [0059]-[0062] and Page 6 Para. [0068]-[0069]).
In regards to claim 13, Trieu discloses wherein a taper angle of the grinding member (403 having 404, 501, and 502) to engage the tapered portion can be adjusted (Trieu discloses that the assembly 401 can include an angulation assembly that allows for changing the angle of the rod 407 with respect to the planar surface 402 and the opening 406 in the head 403.) (Page 6 Para. [0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trieu in view of Draenert (US Patent 4895146).
Trieu discloses a redressing device as recited above having a grinding member, a guiding element, and a drive shaft.  In regards to claim 11, Trieu also discloses wherein a housing (outer housing of 403) to receive the grinding member (403 having 404,501,502) therein, the housing having an aperture (opening into 406) at a distal end to receive the tapered portion there through, wherein the housing comprises: an inlet communicating with said housing to facilitate the flow 
Draenert discloses a device (surgical bone-grinding instrument, Fig. 1).  Specifically in regards to claim 11, Draenert discloses a housing (6a,6b) to receive the grinding member (3) therein, the housing (6a,6b) comprises: an inlet (opening for 11) communicating with said housing (6a,6b) to facilitate the flow of liquid into said housing (6a,6b); and an outlet (2) communicating with said housing (6a,6b) to facilitate the flow of liquid out of said housing (6a,6b); to facilitate cooling of the device during use (Fig. 1; and Col. 2 lines 20-61 and Col. 3 lines 42-Col. 4 line 2).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the head 403 of Trieu to have the inlet and outlet as taught in Draenert in order to have a means to simultaneously cool and flush the grinding tool (Col. 1 lines 5-10 and 58-62). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELA I. SHIRSAT/Examiner, Art Unit 3775